   Case 8:19-cv-00991-AB-JEM Document 25 Filed 09/11/20 Page 1 of 1 Page ID #:201

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.        SACV 19-0991-AB (JEM)                                     Date     Sep. 11, 2020
 Title           Evan M. Hardy v. Board of Trustees of the California State University




 Present: The Honorable            John E. McDermott, United States Magistrate Judge
                    S. Lorenzo
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                        None                                                 None
 Proceedings:            (IN CHAMBERS) ORDER TO SHOW CAUSE

      On July 29, 2020, the District Judge issued an Order Accepting Findings and
Recommendations of United States Magistrate Judge, in which Defendant’s Motion to Dismiss
was granted and Plaintiff was given thirty days to file a First Amended Complaint (“FAC”).

      To date, Plaintiff has failed to file a FAC or otherwise communicate with the Court
regarding his failure to do so.

        Accordingly, Plaintiff is ORDERED TO SHOW CAUSE why this action should not be
dismissed for failure to prosecute and/or failure to comply with a Court order based on
Plaintiff’s failure to file a FAC. Plaintiff shall file a written response to this Order to Show
Cause no later than September 25, 2020. Plaintiff may show cause by filing a FAC by this
deadline.

       Failure to respond to this Order to Show Cause will result in a recommendation that this
action be dismissed for failure to prosecute and/or failure to comply with a Court order.



cc: Parties




                                                                                           :
                                                    Initials of Preparer                 slo




CV 90 (10/08)                            CIVIL MINUTES - GENERAL                                Page 1 of 1
